Citation Nr: 1601613	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-17 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a left hip disability, and if so whether the reopened claim should be granted.

2.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a low back disability, and if so whether the reopened claim should be granted.

3.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The record before the Board consists of paper claims files, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for left hip, low back and left ankle disabilities are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Claims to reopen claims for entitlement to service connection for a left hip disability and a low back disability were denied in a September 2004 rating decision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims.




CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a left hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In a September 2004 rating decision, reopening of claims for service connection for low back disability and left hip disability was denied because new and material evidence had not been submitted.  

The evidence received after the expiration of the appeal period includes the report of a December 2012 VA examination.  It reflects that the Veteran asserted his pre-service hip injury was completely healed without residuals prior to entrance into active duty.  In addition, the Veteran has provided a statement from his treating physician, Dr. L.S. in April 2014, wherein the physician indicated a shortening of the Veteran's leg may have resulted from his in-service hip surgery.  In addition, the Board also notes a March 2004 statement from the chief of orthopedics at the St. Louis VA Medical Center (VAMC), which indicates a potential causative relationship between the Veteran's left hip/leg shortening and his low back manifestations.  In sum, this evidence indicates the Veteran's left hip disability may have either been incurred or aggravated by military service, and his low back disability may be the result of his left hip disability.  

The Board finds the above noted evidence indicating the Veteran's left hip was potentially caused or aggravated during his period of active duty to be new and material.  This follows, because the evidence relates to previously unestablished elements that are necessary to grant entitlement to service connection for the left hip disability.  In addition, the Veteran has provided evidence tending to show his back disability may be related to his left hip disability.  Accordingly, reopening of the claims for service connection for left hip and low back disabilities is warranted.  


ORDER

New and material evidence having been presented, reopening of the claim for service connection for left hip disability is granted.

New and material evidence having been presented, reopening of the claim for service connection for low back disability is granted.


REMAND

The Board is of the opinion that additional development is required before the remaining issues on appeal are decided.  The Veteran filed a claim for service connection for a left hip, back, and left ankle disability in May 2012.  His outpatient treatment records from the St. Louis VAMC show treatment for left hip arthritis with left leg shortening, left ankle tendonitis, and chronic low back pain.  

A review of the Veteran's service treatment records (STRs) reveals he reported that he sustained a left hip fracture after being struck by an automobile when he was 9 during his January 1973 entrance examination.  The examiner noted the Veteran underwent an open reduction of his fracture; however, he found the Veteran had no disability or sequelae resulting from the fracture at that time.  The Veteran subsequently developed left hip pain in January 1974, and underwent surgery to remove 5 pins from his left hip in August 1974. 

Initially, there is no indication of any defects, infirmities, or disorders noted at entrance into service for the Veteran's period of active duty.  Rather, the physician that performed the Veteran's January 19, 1973, entrance examination specifically indicated the Veteran's prior left hip injury exhibited no disability or sequelae at the time of his induction into active duty.  As such, the Veteran's left hip is presumed to have been in sound condition prior to his entry into service.  The Board notes, there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In various statements, the Veteran has indicated his disability was aggravated during his period of active duty.  In addition, the Veteran has provided a statement from his treating physician indicating a shortening of his leg may have resulted from his in-service hip surgery.  

As noted above, the evidence clearly indicates the Veteran has a current left hip disability.  Additionally, the evidence indicates he experienced left hip problems while on active duty, which required surgical intervention.  Therefore, the central question at issue, relative to the Veteran's left hip disability, is whether his current disability was incurred in or aggravated by his active duty.  The Veteran's left ankle and back disabilities are intrinsically intertwined with the left hip disability, as there is some indication these disabilities were caused by his left hip disability, with resulting leg shortening.  Based on the above-noted evidence, which indicates the Veteran's left hip disability may have worsened in service, the Board finds new VA examinations and medical opinions are necessary.

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, the evidence indicates the Veteran has been awarded Social Security Administration benefits; however, these records have not been obtained.  Moreover, the most recent outpatient treatment records from the St. Louis VAMC of record are dated in October 2013.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities, as well as the Veteran's Social Security Administration records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not provided a prior opinion in this case, to determine the nature and etiology of the Veteran's claimed left hip disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should answer the following questions with respect to each left hip disorder present during the period of the claim.

Is there a 50 percent or better probability that the disorder was present in service and if so, did the disorder clearly and unmistakably exist prior to the Veteran's entrance onto active duty?  

With respect to any such disorder which the examiner believes existed prior to the Veteran's entrance onto active duty, did the disorder clearly and unmistakably undergo no chronic increase in severity during or as a result of service?

With respect to any currently present disorder which the examiner believes was not present during service, is there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service?

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent and credible reports indicating his pre-service left hip injury had healed without residuals, as well as his treating physician's determination that the Veteran's in-service surgery may have caused his left leg shortening. 

If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also afford the Veteran a VA examination by a physician with sufficient expertise to address the etiology of the Veteran's claimed left ankle and back disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements and the examination of the Veteran, the examiner should state an opinion with respect to each left ankle and back disorder present during the period of the claims as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder: 

a)  originated during his period of active service or is otherwise etiologically related to his active service; 

b)  was caused by his left hip disability; or

c)  was permanently worsened by his left hip disability;

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the reopened claims for service connection for left hip and low back disabilities on a de novo basis and readjudicate the claim for service connection for left ankle disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


